DETAILED ACTION

Claims status
In response to the application/amendment filed on 2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-5 and 10-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. (Original) A method comprising: sending a time division duplex (TDD) signal via an uplink portion of a TDD communication path; wherein the uplink portion arises over an uplink period; and receiving a TDD signal via a downlink portion of the TDD communication path; wherein the downlink portion arises over a downlink period; wherein the TDD communication path is disposed between and mutually exclusive of a broadcast communication path and an FDD communication path; and wherein the uplink portion of the TDD communication path is separated from the broadcast communication path by an uplink guard band..” in combination with other claim limitations as specified in claims 1-5 and 10-20.
With respect to claim 1, the closest prior art Jung discloses the method comprising: a communications device configured to: send a time division duplex (TDD) signal via a first uplink portion of a time division duplex (TDD) communication path (See Fig. 5: the frequency subband F1-f5 TDD/FDD band, i.e., either one off1-f5 band could be first/second band and either one of DL/UL could be first or second portion; Para. [0055-0057]); wherein the first uplink portion arises over an uplink period (See Fig. 5: a first frequency subband (FDD DL band) 501, a second frequency subband 503 and 505, a third frequency subband 507 and 509, a fourth frequency subband 511 and 513, and a fifth frequency subband (FDD UL) 515. The first frequency subband 501 is used for DL transmission and reception in FDD. [0055]); and receive a TDD signal via a downlink portion of the first TDD communication path(See Fig. 2: the frequency subband f1-f5 TDD DL/UL band, i.e., either one off1-f5 band could be first/second band and either one of DL/UL could be first or second portion; Para. [0055-0057]); wherein the first downlink portion of adownlink period (See Fig. 2-5; either one of DL/UL could be first or second portion; Para. [0055-0057]); wherein the TDD communication path is located between and mutually exclusive (Jung: See Fig. 5-6; frequency bands f1-f5 are mutually exclusive; Para. [0055-0067]) of a broadcast TDD communication path and an uplink FDD communication path (See Fig. 2-5; either one of DL/UL could be first or second portion; Para. [0055-0057]); wherein the uplink portion for the TDD communication path (See Fig. 5: the frequency subband FI 45 TDD/FDD band, i.e., either one off 145 band could be first/second band and either one of DL/UL could be first or second portion; Para. [0055-0057]) is separated from the broadcast communication path by and uplink guard period (See Figs. 5-7: each portion of UL and DL signals are touching and sharing common frame, i.e., being contiguous; Para. [0050-0070]). Sorond further discusses the method wherein the communication path is asynchronous with each of the second communication path and the third TDD communication; and the second TDD communication path is asynchronous with the third TDD communication path (See Figs. 8: Para. [0036, 0094-0100] for having asynchronous with the asymmetric TDD communication scheme).
Neither Jung nor Sorond nor in combination explicitly/implicitly teaches “wherein the downlink portion arises over a downlink period; wherein the TDD communication path is disposed between and mutually exclusive of a broadcast communication path and an FDD communication path; and wherein the uplink portion of the TDD communication path is separated from the broadcast communication path by an uplink guard band.” 
Claims 6-9 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“6. (Original) A method comprising: sending a time division duplex (TDD) signal via an uplink portion of a TDD communication path; wherein the uplink portion arises over an uplink period; and receiving a TDD signal via a downlink portion of the TDD communication path; wherein the downlink portion arises over a downlink period; wherein the TDD communication path is disposed between and mutually exclusive of a broadcast communication path and an uplink FDD communication path; wherein the uplink portion of the TDD communication path is separated from the broadcast communication path by an uplink guard band; wherein each of the TDD communication path, the broadcast communication path and the uplink FDD communication path are operable over a communication time (t0-t2) spanning, in sequence, an initial time (tO), a first time (ti), and a second time (t2); wherein for the TDD communication path, the communication time (t0-t2) is allocated into each of a TDD receive time slot (tO-tl) and a TDD transmit time slot (tl-t2); wherein the TDD receive time slot begins at substantially the initial time (tO) and ends at substantially the first time (tl); wherein the TDD transmit time begins at substantially the first time (tl) and ends at substantially the second time (t2); Applicant Mariam Sorond Attorney's Docket No.: P00007.US.10 wherein for the broadcast communication path, the communication time (t0-t2) is second allocated into a broadcast time slot (t0-t2) starting at substantially the initial time (tO) and ending substantially at the second time (t2); and wherein for the uplink FDD communication path, the communication time (t0-t2) is third allocated into an FDD uplink time slot (t0-t2) starting at substantially the initial time (tO) and ending at substantially the second time (t2).”
Neither Jung nor Sorond nor in combination explicitly/implicitly teaches “wherein each of the TDD communication path, the broadcast communication path and the uplink FDD communication path are operable over a communication time (t0-t2) spanning, in sequence, an initial time (tO), a first time (ti), and a second time (t2); wherein for the TDD communication path, the communication time (t0-t2) is allocated into each of a TDD receive time slot (tO-tl) and a TDD transmit time slot (tl-t2); wherein the TDD receive time slot begins at substantially the initial time (tO) and ends at substantially the first time (tl); wherein the TDD transmit time begins at substantially the first time (tl) and ends at substantially the second time (t2); Applicant Mariam Sorond Attorney's Docket No.: P00007.US.10 wherein for the broadcast communication path, the communication time (t0-t2) is second allocated into a broadcast time slot (t0-t2) starting at substantially the initial time (tO) and ending substantially at the second time (t2); and wherein for the uplink FDD communication path, the communication time (t0-t2) is third allocated into an FDD uplink time slot (t0-t2) starting at substantially the initial time (tO) and ending at substantially the second time (t2).” 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416